

114 SJ 7 IS: Proposing an amendment to the Constitution of the United States to clarify the authority of Congress and the States to regulate corporations, limited liability companies, and other corporate entities established by the laws of any State, the United States, or any foreign state.
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 7IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Tester (for himself and Mr. Whitehouse) introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
			JOINT RESOLUTIONProposing an amendment to the Constitution of the United States to clarify the authority of
			 Congress and the States to regulate corporations, limited liability
			 companies, and other corporate entities established by the laws of any
 State, the United States, or any foreign state.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: —1.The rights enumerated in this Constitution and other rights retained by the people shall be the rights of natural persons.2.As used in this Constitution, the terms people, person, and citizen shall not include a corporation, a limited liability company, or any other corporate entity established by the laws of any State, the United States, or any foreign state.3.A corporate entity described in section 2 shall be subject to such regulation as the people, through representatives in Congress and State representatives, may determine reasonable, consistent with the powers of Congress and the States under this Constitution.4.Nothing in this Constitution shall be construed to limit the rights enumerated in this Constitution and other rights retained by the people, which are unalienable..